          Case 1:20-cv-01456-TNM Document 15 Filed 08/03/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
CENTER FOR DEMOCRACY &                           )
TECHNOLOGY,                                      )
                                                 )
                              Plaintiff,         )
                                                 )
                         v.                      )     No. 1:20-cv-1456 (TNM)
                                                 )
  DONALD J. TRUMP,                               )
                              Defendant.         )
                                                 )
                                                 )
                                                 )

                                  ENTRY OF APPEARANCE

        The Clerk of the Court will please take notice that Indraneel Sur will be appearing on

behalf of the Defendant in the above-enumerated action. He is admitted or otherwise authorized

to practice in this Court.

 Dated: August 3, 2020                               Respectfully submitted,

                                                     ETHAN P. DAVIS
                                                     Acting Assistant Attorney General

                                                     ERIC WOMACK
                                                     Assistant Director

                                                      /s/ INDRANEEL SUR
                                                     INDRANEEL SUR
                                                     Trial Attorney
                                                     (D.C. Bar No. 978017)
                                                     Federal Programs Branch,
                                                     Civil Division
                                                     United States Department of Justice
                                                     P.O. Box 883
                                                     Washington, D.C. 20044
                                                     Telephone: (202) 616-8448
                                                     E-mail:      Indraneel.Sur@usdoj.gov

                                                     Counsel for Defendant
